Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 12/16/21.
Claims 2-9 and 11-19 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,342,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 11-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milliman et al. (6,079,606) in view of Brock et al. (2002/0087148), and further in view of Examiner's Official Notice.
	Regarding claims 2, 11-12 and 16, Milliman discloses a surgical tool comprising: an endoscopic body portion (16) having a distal portion and defining a longitudinal axis (Fig. 1); a tool assembly (20) pivotally supported on the distal portion of the endoscopic body portion, the tool assembly having an anvil (17) and a cartridge assembly (18), the 
	Although Milliman discloses wherein the drive member is a flexible member that extends between the endoscopic body portion (16; Fig. 38) and the tool assembly (20), and moves the clamping member and the sled through the cartridge to eject staples from the cartridge, Milliman fails to disclose wherein said flexible drive member is a cable including a coaxial cable having an outer sheath. Brock discloses a remote control flexible surgical instrument comprising a drive member as a cable (34) including a coaxial cable having an outer sheath (34; fig. 9) for the purposes of enhancing flexibility of the outer sheath during a surgical procedure while allowing independent 
	Regarding claims 3-9, 13-15 and 17-19, Milliman discloses a knife blade (280) movable with the sled through the cartridge; wherein the knife blade is formed as part of the clamping member (Fig. 29); wherein the clamping member includes a central body portion, wherein the knife blade (280) is positioned on the central body portion of the clamping member (Fig. 29); wherein the tool assembly is pivotally connected to the endoscopic body portion by a pivot member (244); wherein the clamping member is inherently and integrally formed of a material (i.e. formed as a one piece) to minimize deflection of the anvil during clamping and firing of the surgical tool; wherein the tool assembly is rotatable about the longitudinal axis (Figs. 58-59); an articulation mechanism to articulate the tool assembly in relation to the endoscopic body portion (Figs. 57, 60-61); wherein the articulation mechanism includes at least one articulation link (202); wherein the at least one articulation link includes a proximal articulation link (246) and a distal articulation link (202; Figs. 27).
	Regarding claims 2 and 16, itis noted that the preamble of the claims disclosed a surgical tool for performing robotic surgery. However, the body of the claims fail to disclose any robotic element and/or component. The use of a surgical tool with a robotic system, such as coupling the instrument to a controlled steering system to allow remote maneuvering and positioning of the instrument, is well known in the art and the Examiner takes Official Notice that it use is common knowledge in the surgical instrument art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731